Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the application filed on 10/2/2020
Claims 15 are pending.

This application is in condition for allowance except for the following formal matters: 

				Claim Objections
Claims 7 and 15 are objected to because it is unclear that these claims are dependent or independent claims.
If these claims are independent, then 
“The power supply and recharge group” (in claim 7) lacks antecedent basis, and
“The power supply and recharge method” (in claim 16) lacks antecedent basis.
Correction is required.

Reasons for Allowance
	Claims 1-6, 8-14 are allowed and claims 7, 15 would be allowable if the claim objections are overcome.
	Claims 1-6, 8-14 are allowed and claims 7, 15 would be allowable because the prior art does not teach or suggest a power supply and recharge group, an electric vehicle, and a method of use, having combination of elements in the claims including, among other limitations, the following features in claim 1 and similarly recited claims 7, 10, and 15.

A first battery pack (2a), having a nominal recharge voltage, electrically connected between the first power-supply line (6a) and the third power-supply line (7); 
A second battery pack (2b), having said nominal recharge voltage, electrically connected between the second power-supply line (6b) and the third power-supply line (7); 

A second bidirectional DC-to-DC converter (24) electrically connected between the second power-supply line (6b) and the third power-supply line (7) by means of a third pair of connection terminals (24', 24"), and provided with a fourth pair of connection terminals, 
Wherein the second and the fourth pairs of connection terminals are connected to an auxiliary power-supply source (26), 
The power-supply and recharge group (1) further comprising a control unit (51) operatively connected to the first and second switches (16a, 16b), to the first and second battery packs (2a, 2b) and to the first and second bidirectional DC-to-DC converters (22, 24) and configured to: 
Detect whether a charge difference between the first and the second battery packs (2a, 2b) is higher than a threshold; 
Open the first and the second switches (16a, 16b) to electrically isolate the power- supply bus (6) from the connector (4); 
Operate the first or the second bidirectional DC-to-DC converter (22, 24) to transfer an electric current from the auxiliary power-supply source (26) to one of the first and second battery packs (2a, 2b) having a lower charge, until said charge difference is within said threshold; 
 Close the first and the second switches (16a, 16b) to electrically connect the power- supply bus (6) to the connector (4); and 
Connect the first and the second battery packs (2a, 2b) to the power-supply bus (6) and electrically in series to each other, to recharge the first and the second battery packs

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/PAUL DINH/Primary Examiner, Art Unit 2851